DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Miller on 03/08/2022.

The application has been amended as follows: 
	In the claims:
	
Claim 1.  (Currently Amended)  An energy recapturing apparatus for use with a preexisting fluid passageway, comprising:
	a frame having a left side, a right side, a top side, and a bottom side, having a front end and a rear end, the frame sized to be removably inserted within a cross section of the fluid passageway;
	at least one turbine having a front end and a back end,
wherein the at least one turbine comprising a mounting mechanism for attachment to the frame,
wherein the frame and the at least one turbine are oriented such that air passing through the cross section will also pass through the energy recapturing apparatus; and
a sliding mechanism disposed on an exterior of the frame and connected to the preexisting fluid passageway, having an extended mode and a non-extended mode,
the at least one turbine 
wherein the sliding mechanism is further configured to enable the frame to be situated within the fluid passageway when the sliding mechanism is in the non-extended mode, and
wherein the frame and turbine are configured to be removably attached to the fluid passageway when the sliding mechanism is in the extended mode.

Claim 2.  (Currently Amended)  The energy recapturing apparatus of claim 1, further comprising  at least one turbine collar, each turbine collar having a first end with a first size, the first size being defined by a first length and a first width, a second end with a second size, the second size being defined by a second length and width, and at least one wall extending therebetween, the at least one turbine collar being affixed to the at least one turbine.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, Examiner was unable to find prior art that would teach a turbine mounted on sliding rails such that the turbine is removably inserted within a fluid passageway.
Examiner considers U.S. Patent No. 5,582,026 (“Barto”) to be the closest prior art of record.  Referring to FIGS 2 and 7-9, it may be seen that an electromagnetic machine (fan, 24) comprises a mounting mechanism (not shown) for attachment to a frame (fan deck 78), the frame being slidably connected to the housing (14) as discussed in col. 6, ll. 63-65.  While the housing of Barto may be broadly construed as a “fluid passageway” in the sense that fluid (e.g., air) passed through the air handling unit (10), it is clear from reviewing the disclosure that the fan is not operated as a turbine for the purposes of generating electrical power via a connected generator.  Furthermore, the reference cannot be reasonably modified to use the fan as a 
Examiner has also considered a variety of references relating to the testing and/or use of cooling fans in a computer or similar device (e.g., U.S. Patents 6,115,250; 9,661,787; and U.S. Patent Application Publications 2013/0170518; 2013/0167657; 2016/0091247).  While some of these references disclose the placement of a fan within a fluid passageway, there is no teaching or suggestion that the fans be removably insertable via a sliding rail system or for use of the fans as generators.  As such, the instant claims also distinguish over these references.
There being no reference of record that, alone or in combination, disclose each and every limitation of the instant claims, Examiner finds claims 1-20 to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832